     Case 1:19-cv-01410-AWI-SKO Document 19 Filed 04/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SIMON LEE WILCOX,                                  No. 1:19-cv-01410-NONE-SKO (HC)
12                       Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
13
                                                         ORDER GRANTING RESPONDENT’S
14            v.                                         MOTION TO DISMISS (Doc. No. 13)
15                                                       ORDER DISMISSING PETITION FOR WRIT
                                                         OF HABEAS CORPUS
16
      STEVEN MERLAK, Warden, et al.,                     ORDER DIRECTING CLERK OF COURT TO
17                                                       ASSIGN DISTRICT JUDGE FOR PURPOSE
                         Respondents.                    OF CLOSING CASE AND THEN ENTER
18                                                       JUDGMENT AND CLOSE CASE
19                                                       (Doc. No. 18)
20
21           Petitioner is a federal prisoner proceeding in propria persona with a petition for writ of

22   habeas corpus pursuant to 28 U.S.C. § 2241. On March 2, 2020, the assigned magistrate judge

23   issued findings and recommendations recommending that respondent’s motion to dismiss the

24   pending petition for lack of standing and ripeness, failure to exhaust, and lack of jurisdiction be

25   granted. (Doc. Nos. 13, 18.) The findings and recommendations were served upon all parties and

26   contained notice that any objections were to be filed within twenty-one (21) days from the date of

27   service of that order. To date, no party has filed objections and the time for doing so has passed.

28   /////
                                                        1
     Case 1:19-cv-01410-AWI-SKO Document 19 Filed 04/15/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   findings and recommendations are supported by the record and proper analysis.

 4          A certificate of appealability is not be not required in this case because this is an order

 5   denying a petition for writ of habeas corpus brought pursuant to 28 U.S.C. § 2241, not a final

 6   order in a habeas proceeding in which the detention complained of arises out of process issued by

 7   a state court. Forde v. U.S. Parole Commission, 114 F.3d 878 (9th Cir. 1997); see Ojo v. INS,

 8   106 F.3d 680, 681-682 (5th Cir. 1997); Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996).

 9          Accordingly:

10          1.      The findings and recommendations, filed March 2, 2020 (Doc. No. 18), are

11   ADOPTED IN FULL;

12          2.      Respondent’s motion to dismiss (Doc. No. 13) is GRANTED;

13          3.      The petition for writ of habeas corpus is DISMISSED WITH PREJUDICE;

14          4.      The Clerk of Court is directed to assign a district judge to this case for the purpose

15   of closing the case and then to ENTER JUDGMENT AND CLOSE THE CASE; and,

16          5.      In the event a notice of appeal is filed, no certificate of appealability will be

17   required.

18          This order terminates the action in its entirety.

19   IT IS SO ORDERED.
20
        Dated:     April 15, 2020
21                                                       UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                        2
